Citation Nr: 0737586	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for bilateral 
degenerative joint disease of the shoulder.

3.  Entitlement to service connection for disc herniation of 
the lumbar spine (L4-5) with radiating pain to the lower 
extremities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971, and served in the Army National Guard from February 
1974 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for degenerative joint 
disease of the cervical spine, bilateral degenerative joint 
disease of the shoulder and disc herniation of the lumbar 
spine.  He contends that these conditions all resulted from a 
May 1989 truck incident which occurred during reserve 
training.  

The veteran's service medical records (SMRs), including those 
related to his Army Reserve and National Guard duty, are 
devoid of any reference to complaints or diagnoses of the 
claimed conditions.  

The veteran submitted a statement, dated in July 1989, 
whereby he reported an injury to his back and neck during 
training at North Ft. Hood.  

The veteran also submitted a statement, dated in July 1989, 
from his private treating physician which referenced the 
truck incident as related by the veteran.  That same month, 
the physician issued a letter advising that the veteran 
should not participate in upcoming physical activities during 
National Guard duty as he was "scheduled for a lumbar CT 
scan to rule out a ruptured lumbar disc."  This note is 
associated with the veteran's SMRs.  

The veteran submitted a statement from a fellow service 
member, dated in January 1991.  This service member recalled 
that the truck in which he and the veteran were riding in 
went over a hole and caused the veteran to fall on his seat.  
He recalled the veteran complaining of severe back pain after 
the incident.

In April 1992, the veteran was recommended to be disqualified 
for retention due to his degenerative joint disease.  In 
support of this finding, letters from the veteran's private 
physician were attached to the decision not to retain the 
veteran as he was consistently given limitations on his 
ability to participate in reserve duty training.  

In October 1998, the veteran sought treatment for left 
shoulder pain and left arm numbness.  Private treatment 
records dated from November 1998 to December 1998 reflect 
treatment for and a diagnosis of two small disk herniations 
at C3-4 and L4-5.  

A June 2002 private treatment record reflects a notation of a 
back injury from 1989, but no diagnoses were made.

VA treatment records, dated from September 2002 to July 2003, 
reflected treatment for a herniated disc, chronic low back 
pain and they included a diagnosis of focal degenerative 
joint disease of the spine and a diagnosis of degenerative 
changes of the left AC joint.  

In October 2004, the veteran testified before a DRO at the 
Waco, Texas RO.  He recalled being in Ft. Hood for a drill 
weekend and upon their return, he was riding in the back of 
an army truck.  He recalled the truck hitting a pothole and 
he fell off the seat and landed on the truck's floorboard.  
The veteran recalled his neck being jammed and his kidneys 
burning, but he returned to home base to unload all the 
equipment.  The veteran reported that his back did not bother 
him after the incident, but that a couple weeks after the 
truck ride, he began to experience pain in his back.  After 
the incident, the veteran testified that he went on vacation 
to California and upon his return, he sought private medical 
treatment for his back pain.  He noted no military treatment 
for his back and neck pain.  The veteran contended that he 
submitted an accident report to the National Guard 
Authorities, but that they were lax at record keeping.

August 2003 to November 2004 VA treatment records reflect 
treatment for the veteran's claimed conditions.  The veteran 
advised the treating physicians that he injured his back 
during reserve training and underwent physical therapy to 
help ease the symptoms.  

In a November 2004 VA physician's statement, the veteran was 
diagnosed as having severe herniated disc, severe low back 
pain and severe radicular pain.  The physician gave this 
diagnosis after reviewing an MRI of the lumbar spine.  

In March 2007, the veteran testified before the undersigned 
at a Travel Board hearing in Waco, Texas.  At this hearing, 
the veteran recollected the same truck incident as referenced 
at his 2004 DRO hearing.  Additionally, he noted that he did 
not have any problems with his back, neck or shoulders before 
the alleged May 1989 incident.  He did recall a 1995 motor 
vehicle accident in which he rear-ended another vehicle.  

Following a complete review of the record, the Board finds 
that the medical evidence is insufficient upon which to 
render a decision.  Within months of the truck incident, the 
veteran sought private medical treatment for the alleged 
injury incurred while in training.  The post-service 
treatment records do not reflect an opinion as to whether his 
current diagnoses are related to service, but they do reflect 
consistent complaints of, and treatment for, low back and 
shoulder pain.  Thus, this claim must be remanded in order to 
retrieve all outstanding treatment records and for an 
examination to be scheduled and a medical opinion obtained as 
to whether the veteran's current conditions, degenerative 
joint disease of the cervical spine, bilateral degenerative 
joint disease of the shoulder and disc herniation of the 
lumbar spine are related to service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any outstanding 
medical treatment records.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran 
and his representative should be informed 
of any such problem.

2.  Schedule the veteran for a VA 
examination with an appropriate 
specialist to determine the nature of the 
veteran's claimed back, shoulder and 
cervical spine conditions.  The veteran's 
claims folder should be made available to 
the examiner for review.  The examiner is 
to perform all necessary clinical testing 
and render all appropriate diagnoses.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed back, shoulder or cervical 
spine disability was caused by an in-
service injury.  The examiner should 
specifically address the veteran's 1995 
motor vehicle accident vis-à-vis his 
current condition.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


